UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number: 1-16053 MEDIA SCIENCES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0475073 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Allerman Road, Oakland, NJ07436 (Address of principal executive offices) (Zip Code) (201) 677-9311 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorted period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of May 4, 2011, we had 13,492,374 shares of common stock outstanding. Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and June 30, 2010 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statement of Changes in Shareholders’ Equity and Comprehensive Income for the Nine Months Ended March 31, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. (REMOVED AND RESERVED) 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 26 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Taxes receivable – Prepaid expenses and other current assets Assets of discontinued operations – Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Goodwill and other intangible assets, net Restricted cash held in escrow account – Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation and benefits Accrued severance expense – Other accrued expenses and current liabilities Income tax payable – Accrued product warranty costs Deferred rent liability 10% subordinated debt, net of discount of $113,524 at March 31, 2011 – Deferred revenue – Total Current Liabilities OTHER LIABILITIES: Long-term debt – Deferred rent liability – 10% subordinated debt, net of discount of $255,376 in June – Deferred tax liabilities – Total Other Liabilities – TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred Stock, $.001 par value Authorized 5,000,000 shares; none issued – – Common Stock, $.001 par value 25,000,000 shares authorized; issued and outstanding, respectively, 13,492,374 and 13,342,374 shares at March 31, 2011 and 13,292,374 and 12,699,914 shares at June 30, 2010 Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Nine Months Ended March 31, NET REVENUES $ COST OF GOODS SOLD: Cost of goods sold, excluding depreciation and amortization, product warranty, shipping and freight Depreciation and amortization Product warranty Shipping and freight Total cost of goods sold GROSS PROFIT OTHER COSTS AND EXPENSES: Research and development Selling, general and administrative, excluding depreciation and amortization and severance Severance – – – Depreciation and amortization Total other costs and expenses INCOME (LOSS) FROM OPERATIONS ) ) ) Other income – – Interest expense ) Interest income 46 Gain (loss) on change in fair value of warrant liabilities – – ) Amortization of debt discount on convertible debt ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) ) Benefit (Provision) for income taxes ) ) ) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES ) GAIN ON SALE OF DISCONTINUED OPERATIONS, NET OF INCOME TAXES – – – NET INCOME (LOSS) $ $ ) $ $ ) BASIC EARNINGS (LOSS) PER SHARE Continuing operations $ $ ) $ ) $ ) Discontinued operations $ Net income (loss) $ $ ) $ $ ) DILUTED EARNINGS (LOSS) PER SHARE Continuing operations $ $ ) $ ) $ ) Discontinued operations $ Net income (loss) $ $ ) $ $ ) WEIGHTED AVERAGE SHARES USED TO COMPUTE LOSS PER SHARE Basic Diluted See accompanying notes to condensed consolidated financial statements 4 Table of Contents MEDIA SCIENCESINTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME NINE MONTHS ENDED MARCH 31, 2011 (UNAUDITED) Accumulated Additional Other Total Common Stock Paid-in Comprehensive Accumulated Shareholders’ Shares Amount Capital Income (loss) Deficit Equity BALANCES, JUNE 30, 2010 $ ) $ Components of comprehensive income: Net income – Cumulative translation adjustment – Total comprehensive income – Vested restricted stock units ) – – – Stock-based compensation expense – BALANCES, MARCH 31, 2011 $ ) $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) Provision for (reduction of) inventory obsolescence reserves ) Provision for (recoveries of) returns and doubtful accounts allowance ) Amortization of debt discount on convertible debt Loss on change in fair value of warrant liabilities – 38 Gain on sale of toner business ) – Changes in operating assets and liabilities: Accounts receivable Inventories ) Income taxes ) Prepaid expenses and other current assets Accounts payable ) Accrued compensation and benefits ) ) Accrued severance – Other accrued expenses and current liabilities ) Accrued product warranty costs ) ) Deferred rent liability ) ) Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Increase in restricted cash ) – Purchases of property and equipment ) ) Proceeds from sale of operating toner business – Net cash provided (used) in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Decrease in restricted cash – Bank credit line proceeds (repayments), net ) Bank term loan repayments ) – Capital lease obligation repayments – ) Net cash used in financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ $ Income taxes paid (refunded) $ (44,500 ) $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Business. Media Sciences International, Inc. is a holding company which conducts its business through its operating subsidiaries.The Company is a manufacturer of business color printer supplies and industrial ink applications, which the Company distributes through a distribution channel and direct to original equipment manufacturers.As more fully discussed in Note 9, the Company sold substantially all of its assets related to its toner business and discontinued distributing toner related products.The resulting business is a manufacturer of solid ink and industrial ink products sold to an individual company or through an exclusive distribution channel.On April 22, 2011, the Company entered into an agreement settling a patent infringement lawsuit.Under the terms of the settlement, the parties resolved, on mutually agreeable terms, infringement claims on certain Xerox-held patents related to the shape of the ink sticks, and the parties will exchange certain other business and financial considerations, over a brief ensuing period.The Company will deliver to Xerox certain inventory and assets related to industrial ink, the Company will assign certain patent and other intellectual property rights to Xerox, and the Company will cease manufacturing its inks for use in Xerox color printers.The Company will continue to manufacture certain industrial ink products and to supply those products to Xerox for several months, after which the Company will cease manufacturing industrial ink products (see Note 11). Basis of Presentation. The condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to Article 8 of Rule S-X.In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal, recurring adjustments) necessary for a fair presentation of the financial position, results of operations and cash flows for the periods indicated. You should read these condensed consolidated financial statements in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010, filed with the SEC on September 28, 2010.The June 30, 2010 consolidated balance sheet data was derived from audited consolidated financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. The consolidated financial statements include the accounts of Media Sciences International, Inc., a Delaware corporation, and its subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation.During the quarter ended December 31, 2010, the Company discontinued selling toner related products as more fully described in Note 9.Accordingly, the financial statements for the periods prior to the sale have been adjusted to reflect the discontinued operations of the toner business and the related continuing operations of the Company.As of March 31, 2011, there have been no significant changes to any of the Company’s accounting policies as set forth in the Annual Report on Form 10-K for the year ended June 30, 2010. The results of operations for the three months and nine months ended March 31, 2011 are not necessarily indicative of the results that may be expected for any other interim period or for the full year ending June 30, 2011. Accumulated Other Comprehensive Income (Loss). Accumulated other comprehensive income (loss) represents currency translation adjustments.Assets and liabilities of the Company’s United Kingdom and China subsidiaries have been translated at current exchange rates, and related revenues and expenses have been translated at average rates of exchange in effect during the period.The functional currency of the Company’s foreign subsidiaries is as follows: Media Sciences UK, Ltd., the British pound; Media Sciences Hong Kong Co. Limited, the Hong Kong dollar; and Media Sciences (Dongguan) Company Limited, the Chinese yuan.Realized foreign currency transaction gains and losses are recorded as a component of selling, general and administrative expense. 7 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION (CONTINUED) Estimates and Uncertainties. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The Company’s most significant estimates and assumptions made in the preparation of the financial statements relate to revenue recognition, accounts receivable reserves, inventory reserves, income taxes, income tax valuation allowance, warranty reserves, and certain accrued expenses.Actual results could differ from those estimates. Fair Value Measurements.The Company measures fair value in accordance with authoritative guidance for fair value measurements, which defines fair value, establishes a framework and gives guidance regarding the methods used for measuring fair value, and expands disclosures about fair value measurements.The authoritative guidance defines fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, there exists a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: · Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access as of the measurement date. · Level 2 – inputs other than quoted prices included within Level 1 that are directly observable for the asset or liability or indirectly observable through corroboration with observable market data. · Level 3 – unobservable inputs for the asset or liability only used when there is little, if any, market activity for the asset or liability at the measurement date. This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. Fair Value of Financial Instruments.The carrying value of cash and cash equivalents, accounts receivable, accounts payable and short-term debt reasonably approximate their fair value due to the relatively short maturities of these instruments.Long-term debt carrying values approximate their fair values at the balance sheet dates.The fair value estimates presented herein were based on market or other information available to management.The use of different assumptions and/or estimation methodologies could have a significant effect on the estimated fair value amounts. Restricted Cash.At March 31, 2011 and June 30, 2010, $1,100,136, and $87,843, respectively, of bank deposits were classified as restricted.The June 30, 2010 balance was restricted due to regulatory restrictions impacting the availability of the funds during dissolution of the legal entity in China. This restricted cash is reflected in prepaid expenses and other current assets in the condensed consolidated balance sheet of June 30, 2010.The March 31, 2011 balance was restricted due to funds held in escrow in conjunction with an indemnity clause related to the sale of toner assets (see also Note 9).This restricted cash is reflected in other assets in the condensed consolidated balance sheet at March 31, 2011. 8 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION (CONTINUED) Income Taxes. The Company recognizes deferred tax assets, net of applicable valuation allowances, related to net operating loss carry-forwards and certain temporary differences and deferred tax liabilities related to certain temporary differences.The Company recognizes a future tax benefit to the extent that realization of such benefit is considered to be more likely than not.The Company has incurred substantial losses before income taxes for several years before and for the year ended June 30, 2010.Accordingly, the Company provided a valuation allowance as of March 31, 2010 for all of its then remaining deferred tax assets as it was deemed more likely than not that certain federal net operating loss carry forwards and other future deductible temporary differences included in the Company’s deferred tax assets would not be realized.This also resulted in the Company restoring its deferred tax liability for indefinite-lived intangibles at that time.As a result of the sale of the toner business which included certain indefinite-lived intangibles the Company reduced its deferred tax liability to zero at December 31, 2010.Additionally, as a result of the gain on the sale of the toner business, the Company reduced certain of its valuation allowances resulting in a tax benefit from continuing operations and an offsetting tax provision recorded against the gain on discontinued operations. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS Fair Value Accounting In January 2010, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance for fair value measurements. This guidance now requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level1 and Level2 fair value measurements and also to describe the reasons for these transfers. This authoritative guidance also requires enhanced disclosure of activity in Level3 fair value measurements. The guidance for Level3 fair value measurements disclosures becomes effective for the Company’s interim reporting period ending September30, 2011 and the Company does not expect that this guidance will have an impact on its financial position, results of operations or cash flows as it is disclosure-only in nature. Other Accounting Changes In April 2010, the FASB issued ASU No. 2010-13, Compensation-Stock Compensation (Topic 718).This ASU provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition.Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity.This standard becomes effective for the Company’s fiscal year, and interim periods on or after July 1, 2011.The Company does not expect this guidance to have an impact on our financial position, results of operations and cash flows. In December 2010, the FASB issued Update No. 2010-28, Intangibles-Goodwill and Other (Topic 350):When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issues Task Force).This Update provides amendments to Topic 350 to clarify the guidance on how to determine the carrying amount or measure the fair value of the reporting unit when the reporting unit has zero or negative carrying amounts of goodwill.This standard becomes effective for the Company’s fiscal year, and interim periods on or after July 1, 2011.The Company does not expect this guidance to have an impact on our financial position, results of operations and cash flows. 9 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 – CONDENSED CONSOLIDATED BALANCE SHEET COMPONENTS March 31 (Unaudited) June 30, 2010 Accounts receivable, net Accounts receivable, gross $ $ Allowance for doubtful accounts ) ) Allowance for returns ) ) $ $ Inventories, net of reserves Raw materials $ $ Finished goods Less:reserves for obsolescence ) ) $ $ Property and Equipment, net Useful Lives Equipment 3 – 7 years $ $ Furniture and fixtures 7 years Automobiles 5 years Leasehold improvements 5 – 10 years Tooling and molds 3 years Less: Accumulated depreciation and amortization $ $ Goodwill and other intangible assets, net Goodwill $ $ Other 1-15 years Less: Accumulated amortization $ $ 10 Table of Contents MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 – DEBT Bank Debt The Company’s indebtedness under secured commercial loan agreements consisted of the following: March 31, 2011 (Unaudited) June 30, 2010 Bank term notes $
